United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3250
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Tina Christine Esquivel,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 30, 2010
                                 Filed: May 20, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.


      Tina Esquivel directly appeals after she was sentenced in the district court1
upon her guilty plea to a drug charge. Counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which he seeks to withdraw. In a pro se brief,
Esquivel argues that her trial counsel was ineffective, and that the prosecutor engaged
in misconduct.



      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
        Esquivel entered her guilty plea pursuant to a written plea agreement containing
a waiver of all appeal rights except with respect to jurisdictional and sentencing
issues. Because we perceive no nonfrivolous jurisdictional or sentencing issues in this
case after reviewing the record independently under Penson v. Ohio, 488 U.S. 75, 80
(1988), and because we conclude that the appeal waiver is enforceable, we will
enforce the appeal waiver and dismiss this appeal. See United States v. McIntosh, 492
F.3d 956, 960 (8th Cir. 2007) (appeal waiver was knowing and voluntary when it was
included in plea agreement, court questioned defendant about his understanding of
waiver, and defendant did not argue on appeal that waiver was unknowing or
involuntary); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(appeal waiver is enforceable where appeal falls within scope of waiver, both plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result from enforcing waiver); United States v.
Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998) (appeal waiver is enforceable so long
as it resulted from knowing and voluntary decision; examining personal characteristics
of defendant and circumstances surrounding plea agreement when assessing
knowledge and voluntariness of waiver); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (in Anders case, enforcing appeal
waiver by dismissing appeal).

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.2
                     ______________________________




      2
        We note that this dismissal is without prejudice to Esquivel’s right to assert her
pro se ineffective-assistance and prosecutorial-misconduct claims in post-conviction
proceedings. We express no opinion regarding the merits of such claims or their
viability under the plea agreement.

                                           -2-